Exhibit 10.1
PHANTOM PERFORMANCE SHARE AWARD
Date of Award: February [•], 2008
Target Number of Phantom Performance Shares Awarded: x,xxx
Recipient
Dear (name):
I am pleased to inform you that as an executive of Terra Industries Inc.
(“Terra”) or a subsidiary thereof, you have been awarded, under Terra’s 2007
Omnibus Incentive Compensation Plan (the “Plan”), the number of Phantom
Performance Shares set forth above, subject to certain restrictions, terms and
conditions set forth in this letter and in the Plan. Pursuant to the Plan, the
Phantom Performance Shares are Restricted Stock Units that are settled in cash
and are designated as Performance Compensation Awards. Unless otherwise defined,
the capitalized terms herein shall have the meanings assigned to them in the
Plan.
1. For each Phantom Performance Share that you earn (or are deemed to earn)
pursuant to this Agreement, you will be entitled to a cash payment, less
applicable taxes, in an amount equal to the average Fair Market Value (as
defined in the Plan) of one Share for the last 20 trading days of 2010. A Share
shall mean a share of common stock of Terra, without par value, or such other
securities of Terra (a) into which such shares shall be changed by reason of a
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or other similar transaction or (b) as may be determined by the Committee
pursuant to Section 4(b) of the Plan. Subject to the terms and conditions set
forth in this Agreement and the Plan, you will be eligible to earn a number of
Phantom Performance Shares that is between 0% and 200% of the target number of
Phantom Performance Shares set forth above, such number of earned Phantom
Performance Shares to be determined based on Terra’s annualized average return
on capital employed (“ROCE”), described as follows:
a. The ROCE period will be the thirty-six month period ending on December 31,
2010 (referred to hereafter as the “Period”).
b. The numerator of the calculation will be the annualized average of the sum of
income from operations for the Period (as reported in Terra’s Consolidated
Statement of Operations for 2008, 2009 and 2010), reduced by 35% representing
normal income tax expense, plus income or earnings from equity investments and
results from discontinued operations.

 

 



--------------------------------------------------------------------------------



 



c. The denominator of the calculation will be the average of the amounts
reported on the twelve Terra quarterly balance sheets for the Period for the
following items: Common shareholders and preferred shareholders equity, short
and long-term debt, deferred income taxes and minority interest, liability for
customer prepayments, less cash.
d. The determination of the numerator and denominator used for the calculation
of ROCE will not include the following items:

  i.   Losses that are the direct result of a major casualty, force majeure or
natural disaster;

  ii.   Losses for new legislation that directly affects Terra’s existing
product mix;     iii.   Losses that are the result of a terrorist attack;

  iv.   Losses associated with shipping restrictions imposed by Terra’s freight
vendors for Terra’s products;     v.   Impairment of long-lived assets, goodwill
or other intangible assets;
    vi.   Losses on the early retirement of debt;

  vii.   Equity-based or other employee retention awards granted in the
connection with any acquisition;     viii.   Amortization of goodwill;     ix.  
Expenses classified as provisions for restructuring;

  x.   Losses on the disposal of assets or segments of an acquired business
within three years of the acquisition date;     xi.   Losses on the disposition
of a business;

  xii.   Expenses associated with changes in tax or accounting regulations or
laws; and

  xiii.   Other expenses or losses that are unusual in nature or infrequent in
occurrence and are disclosed as a separate item in Terra’s Consolidated
Statement of Operations.

e. In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles and appear on the face of Terra’s
Consolidated Statement of Operations contained in its Consolidated Financial
Statements for such performance year.
f. The Compensation Committee may, in its sole discretion, include any of the
preceding items in its calculation of the return amount if the inclusion of such
item or items has the effect of decreasing level of ROCE achieved.
g. If Terra’s annualized average ROCE for the Period is [ ] or less, none of the
Phantom Performance Shares will be earned.
h. If Terra’s annualized average ROCE for the Period is greater than [ ] but
less than or equal to [ ], [ ] of the target number of Phantom Performance
Shares will be earned for each [ ] by which annualized average ROCE exceeds [ ].

 

-2-



--------------------------------------------------------------------------------



 



i. If Terra’s annualized average ROCE for the Period is greater than [ ] but
less than [ ], an additional [ ] of the target number of Phantom Performance
Shares will be earned for each [ ] by which annualized average ROCE exceeds [ ].
j. If Terra’s annualized average ROCE for the Period equals or exceeds [ ], then
200% of the target number of Phantom Performance Shares (which is the maximum
number of Phantom Performance Shares that may be earned pursuant to this Award)
will be earned.
2. The calculation of ROCE will be determined by the Committee following the end
of the Period. Until the Committee has made its determination about the level of
achievement of ROCE and the percentage of the Phantom Performance Shares that
have been earned, you will not be entitled to receive any cash payment pursuant
to this Agreement. In determining the percentage of Phantom Performance Shares
that you have earned during the Period, the Compensation Committee may not award
more Phantom Performance Shares than the maximum amount indicated by the formula
set forth above, but may, in its sole discretion, award fewer than the maximum
amount indicated by the formula.
3. Any cash payment that is required to be made to you after the Committee
approves the portion, if any, of the target number of Phantom Performance Shares
that is earned based on Terra’s performance during the Period (including any
cash that you may be entitled to receive following a termination as a result of
Disability) shall be paid to you not later than the 74th day following the date
that such Phantom Performance Shares become vested. Phantom Performance Shares
will be deemed to have vested when they are no longer subject to a substantial
risk of forfeiture (within the meaning of Treasury
Regulation Section 1.409A-1(d)).
4. In the event of a Change of Control of Terra on or prior to the last day of
the Period, the number of Phantom Performance Shares that you will be deemed to
have earned will be the greater of (a) the calculated award described in
paragraphs 1.a. through g. above using the actual quarters completed in the
Period and (b) the target number of Phantom Performance Shares. In the event of
a Change of Control of Terra on or prior to the last day of the Period, any cash
required to be paid to you in respect of your Phantom Performance Shares will be
paid not later than 30th day following the consummation of such Change of
Control.
5. If your employment with Terra terminates for any reason during the Period and
prior to the occurrence of a Change of Control, all unearned Phantom Performance
Shares shall automatically be forfeited by you, except as follows:
a. If your employment terminates by reason of death, the amount of cash payable
with respect to your Phantom Performance Shares shall be calculated as described
in paragraphs 1.a. through g. of this Agreement using the actual quarters
completed prior to the date of death. You may designate one or more
beneficiaries by providing written notice to Terra’s Corporate Secretary.
Beneficiaries may be named contingently or successively and may share in
different proportions if so designated. Any cash payable in respect of your
Phantom Performance Shares shall be paid to your estate or beneficiary not later
than the 74th day following the date of death.

 

-3-



--------------------------------------------------------------------------------



 




b. If you cease to be actively employed by reason of Disability, the Phantom
Performance Shares shall continue to be eligible for issuance pursuant to
paragraphs 1.a. through g. of this Agreement and, if applicable, paragraph 4 of
this Agreement.
c. If your employment with Terra and its Subsidiaries terminates under special
circumstances (other than death or Disability), as determined by the Committee
in its sole discretion, the Committee shall determine, in a manner consistent
with Section 162(m) of the Internal Revenue Code, the number, if any, of Phantom
Performance Shares that shall not be forfeited upon termination, and the timing
of any payment in respect of such Phantom Performance Shares that is made to
you.
6. Although the Phantom Performance Shares are intended to provide you with an
economic equivalent of stock ownership, the award of Phantom Performance Shares
hereunder shall not entitle you to vote or exercise any of the other rights of a
holder of Shares (including the receipt of dividends or dividend equivalents).
7. Terra shall be entitled to withhold the amount of any tax attributable to any
amount payable hereunder.
8. Nothing in this Phantom Performance Share Award shall confer upon you any
right to continue in the employ of Terra or a Subsidiary, or affect the right of
Terra or of any Subsidiary to terminate your employment, with or without cause.
9. (i) It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations thereunder as in effect from time
to time (“Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(ii) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to Terra or any of its
Affiliates.
(iii) If, at the time of your separation from service (within the meaning of
Section 409A), (A) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Terra from
time to time) and (B) Terra shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Terra shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

 

-4-



--------------------------------------------------------------------------------



 




(iv) Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, Terra
reserves the right to make amendments to this Agreement as Terra deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither Terra nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.
10. Terra’s obligation with respect to this Award shall not be funded or secured
in any manner.
11. Your rights with respect to these Phantom Performance Shares may not be
assigned or transferred in any manner and shall not be subject to any lien,
claim, encumbrance, obligation or liability of any kind. This Agreement shall be
construed in accordance with and governed by the laws of the State of State of
Maryland without regard to any State’s conflict of laws principles.
These Phantom Performance Shares are awarded pursuant to the Plan and are
subject to its terms. A copy of the Plan is being furnished to you with this
letter and also is available on request from Terra’s Corporate Secretary.
If you have any questions with respect to this Phantom Performance Share Award,
please feel free to call upon me.

            Very truly yours,


TERRA INDUSTRIES INC.
      By:           President and Chief Executive Officer                     
By:           Vice President, General Counsel and Corporate Secretary     

 

-5-